Citation Nr: 1807515	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date prior to December 5, 2008 for service-connected myocardial infarction with congestive heart failure.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected myocardial infarction with congestive heart failure. 

3.  Entitlement to service connection for cirrhosis, to include as secondary to service-connected posttraumatic stress (PTSD) with alcohol abuse.

4.  Entitlement to service connection for a deviated septum.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for pharyngitis. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The issues of entitlement to service connection for a cervical spine disability, cirrhosis, sinusitis, pharyngitis, and deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for a heart condition on April 28, 2009.  Service connection for myocardial infarction with congestive heart failure was subsequently granted, effective December 5, 2008, the date that treatment records which confirmed the Veteran's heart condition were received at the RO. 

2.  There was no formal claim, or written intent to file a claim for service connection for myocardial infarction with congestive heart failure or any other heart condition, prior to the April 28, 2009 claim; the Veteran did not file a prior claim for the covered herbicide disease that was denied by VA in a prior final decision.  


CONCLUSION OF LAW

The requirements for an effective date earlier than December 5, 2008 for the grant of service connection for myocardial infarction with heart failure have not been met.  38 U.S.C. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (2012); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.155, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis-Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned for the grant of service connection for myocardial infarction with heart failure.  He contends that the effective date should be November 1, 2017, which is the date that he had a heart attack.  See e.g., December 2010 Notice of Disagreement. 

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b) (2017). 

A claim is a written communication requesting a determination of entitlement or evidencing a belief in entitlement to a specific benefit under the laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(p) (2017). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an intent to file a claim.  Such an intent to file a claim must identify the benefit sought.  38 C.F.R. § 3.155 (2017).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A.§ 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a) (2017). 

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  
38 C.F.R. § 3.114 (a)(2),(3) (2017).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose.  
38 C.F.R. § 3.816(c)(2) (2017). 

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816 (c)(1),(2) (2017).  Ischemic heart disease, including coronary artery disease, was added to the list of diseases subject to presumptive service connection due to herbicide/Agent Orange exposure, effective August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816 (c)(1),(2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816 (c)(3), (4).
In the instant case, the Veteran argues that his date of service connection should be November 1, 2007, the date that he first had a myocardial infarction.  The Board acknowledges the Veteran's argument that this means entitlement arose prior to his current service connection date; however, the Board is bound to apply the law, which states the date of service connection will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b).  Here, in the instant case, the date of application is April 28, 2009, which arises after the myocardial infarction in 2007.  The RO established service connection from December 5, 2008, the date of submission of VA medical records which note his infarction, which is in fact a more generous effective date of service connection than his date of claim.  The Board acknowledges that the Veteran suffered a heart attack in 2007.  However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Any other formal claims or intent to file claims prior to April 28, 2009 did not in any way identify service connection for a heart condition as a benefit that the Veteran was seeking, including in his claims for pension or total disability.  There was nothing in any of the statements that could be construed as a claim for any heart condition.  Claims between November 1, 2007 and April 28, 2009 included claims for an increased rating for PTSD and unemployability, with no mention of the unemployability being due to a heart condition.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the current assignment date of December 5, 2008, which is already earlier than the date of receipt of the Veteran's application for service connection on April 28, 2009.

With regards to Nehmer regulations, the Veteran had service in Vietnam and had a "covered herbicide disease" - ischemic (coronary) heart disease - that was added to the law for presumptive service connection on August 31, 2010.  He is therefore a Nehmer class member under 38 C.F.R.§ 3.816 (c)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R.§ 3.816 is not available to the appellant because the record reflects no claim for disability compensation for any relevant disease that was denied by VA between September 25, 1985 and May 3, 1989.  Therefore, the appellant's award falls under 38 C.F.R.§ 3.816 (c)(2) (2017), which indicates that the effective date will be the later of the date the claim was received (here, April 28, 2009), or the date the disability arose (here, November 1, 2007).  Thus, the exception in 38 C.F.R. § 3.816(c)(2) still would not would not dictate an effective date before December 5, 2008.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that an effective date earlier than December 5, 2008 for the grant of service connection for congestive heart failure is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102; 3.400(q) (2) (2017).


ORDER

Entitlement to an effective date earlier than December 5, 2008, for the grant of service connection for myocardial infarction with congestive heart failure, is denied.


REMAND

First, the Veteran submitted an authorization for Mercy Medical Center in October 2009, where he received treatment for his neck following his 2002 fall.  These records should be obtained upon remand.  

Next, the Veteran's April 2011 cervical spine examiner noted that the Veteran stated that the fall he suffered in 2002 was related to a syncopal episode due to a carotid artery issue.  The examiner stated that if present, however, this issue would not be related to military service.  However, the Veteran has been service-connected for a heart condition.  The Board finds that a new opinion is warranted to determine whether his 2002 neck fracture was due to his heart condition.  

Next, the Veteran claims that his cirrhosis is secondary to his PTSD, because the PTSD caused his alcohol dependence.  In April 2011, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's cirrhosis is at least as likely as not related to alcohol dependency, because alcohol abuse is an extremely common cause of liver cirrhosis and there is a clear pathophysiological connection between alcohol abuse and cirrhosis, and that alcohol abuse likely played a large role in the cirrhosis in the claimant.  However, this opinion did not link the alcohol dependency to his PTSD.  While a VA examination in May 2006 did find that the Veteran's alcohol abuse was secondary to his PTSD, it did not provide a rationale for this conclusion.  An August 2012 deferred rating decision noted an opinion should be obtained as to whether the Veteran's alcohol dependence that resulted in cirrhosis of the liver is secondary to his PTSD; however this development was never completed.  Therefore, a new opinion should be obtained upon remand.  

Last, the Veteran was afforded a VA examination in April 2011.  With regards to the Veteran's claims for sinusitis and pharyngitis, the examiner opined that pharyngitis was less likely than not related to service because enlistment and separation examinations had no mention of pharyngitis or other related complaints or clinical evidence found on examination.  The examination did not address the question regarding sinusitis and did not address the findings in service, including pharyngitis in August 1970 and nasal drip and sore throat in August 1971.  Therefore, a new opinion on his respiratory conditions should be obtained.  Thus, adjudication of the deviated septum claim will also be readjudicated after the examiner findings. 

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding records from his 2002 neck treatment at Mercy Medical Center.  Obtain, to the extent possible, any outstanding VA medical records.  

2.  A VA examiner should provide an opinion concerning the nature and etiology of the Veteran's claimed cervical spine disability.  The electronic claims file must be made available to and be reviewed by the examiner, and an in person examination should be arranged if only if necessary.  
Following review of the claims file the examiner should provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's fall in 2002 which caused his cervical disability was caused by his service-connected heart condition.

The examiner should discuss the Veteran's claims that he fell due to a syncope episode. 

The examiners is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  A VA examiner should provide an opinion concerning the nature and etiology of the Veteran's alcohol dependence.  The electronic claims file must be made available to and be reviewed by the examiner, and an in person examination should be arranged if only if necessary.  

Following review of the claims file the examiner should provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's alcohol dependence was caused or aggravated by, or is a symptom of his service-connected PTSD.

The examiners is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  A VA examiner should provide an opinion concerning the nature and etiology of the Veteran's claimed sinusitis and pharyngitis.  The electronic claims file must be made available to and be reviewed by the examiner, and an in person examination should be arranged only if necessary.  

Following review of the claims file the examiner should provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sinusitis or pharyngitis were caused or aggravated by service.  

In doing so the examiner should discuss the notations of pharyngitis in August 1970 and nasal drip and sore throat in August 1971.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

The examiners is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


